Exhibit 10.21

JONES LANG LASALLE

STOCK OWNERSHIP PROGRAM

(Amended and Restated Effective May 27, 2010)

Jones Lang LaSalle Incorporated (the “Company”) sponsors a series of
compensation and benefit programs to assist Directors in meeting their personal
financial goals. In an effort to help increase awareness and understanding of
its Stock Ownership Program (“SOP”), the Company has created this summary.

PROGRAM OBJECTIVES

The SOP establishes desirable ownership guidelines for the Company’s executive
officers as well as International and Regional Directors in order to:

 

  •  

Align a portion of the compensation of those employees who are most responsible
for the results of the Company with the interests of shareholders.

 

  •  

Reward people who make long-term contributions to the Company and encourage
retention through long-term wealth building incentives.

 

  •  

Reinforce the “one firm” mindset by encouraging employee ownership across
business units and regions.

The following desirable minimum stock ownership guidelines have been
established:

Table 1: Stock Ownership Guidelines

 

Director Level

 

Beneficial Ownership Guideline (*)

Chief Executive Officer

 

Four times annual base salary

or 50,000 shares

Members of Global Executive Committee

 

Four times annual base salary

or 40,000 shares

International Director

 

Four times annual base salary

or 10,000 shares

Regional Director

 

Two times annual base salary

or 5,000 shares

 

(*) In each case, the lesser of the base salary multiple or share requirement.

The Company evaluates Directors’ positions relative to these guidelines each
year, using the current annualized base salary, the fair market value of Company
stock and the Director’s beneficial ownership of Company stock.

Directors may satisfy their ownership guideline through shares owned directly,
shares owned by a spouse or a trust, the potential gain from outstanding stock
options, and unvested or deferred restricted stock units. Although there is no
specific period of time in which covered employees should achieve the ownership
guidelines, Directors are expected to make continuous progress toward the target
and to ideally maintain the applicable level once it has been achieved.

PARTICIPATION REQUIREMENTS

To help Directors reach these ownership objectives, International and Regional
Directors are separately paid a portion of their incentive compensation (“Total
Award”) as a discretionary Stock Bonus (rather than as a discretionary Cash
Bonus, or other variable incentive), awarded in the form of restricted stock
units (“SOP Shares”) under the Company’s Stock Award and



--------------------------------------------------------------------------------

Incentive Plan (the “Plan”). In addition, effective for the 2010 performance
period (for Total Awards payable in 2011) the Company increases the value of SOP
Shares by 20% when awarded (generally referred to as the “SOP Uplift”). Members
of the Global Executive Committee are not eligible for the Company-paid SOP
Uplift. The number of SOP Shares to be awarded as a Stock Bonus is based upon
the following criteria and the schedule provided in Table 2 below.

(a) The employee’s Director level status as of January 1 for the year to which
the Total Award relates (or date of hire if hired during the year). Employees
who may be promoted to Regional Director during the year do not participate in
the SOP for the remaining portion of the year they were promoted. Similarly,
Regional Directors promoted to International Director continue to participate at
the Regional Director level for the remaining portion of the year they were
promoted and begin new participation at the International Director level for the
following year.

(b) The closing price per share of Company common stock as of the first trading
day in January of the year following the year in which the Total Award relates.
For example, the number of SOP Shares awarded in January, 2010 as part of the
2009 Stock Bonus was determined based on the closing price of the Company’s
common stock as of January 4, 2010, or $61.53. With the 20% “SOP Uplift”
described above, the $61.53 closing price resulted in a discounted share price
of approximately $51 when calculating the number of SOP Shares employees’
received in lieu of a discretionary Cash Bonus.

(c) The currency exchange rate in effect as of the last trading day in December
of the year to which the Total Award relates, as determined by the Company.

Table 2: Cash Bonus and Stock Bonus Levels

 

Director Level

  

Percentage of Total Award

Paid as Cash Bonus

  

Percentage of Total Award

Separately Paid as SOP Shares

International Director

   80%    20%

Regional Director

   85%    15%

For example, if a Regional Director received a Total Award of $60,000
(approximately €41,850), the Director would receive a Cash Bonus of $51,000 (85%
of $60,000) and a Stock Bonus of $9,000 (15% of $60,000). The number of SOP
Shares to be awarded, assuming a closing price of $61.53 per share and an
exchange rate of €1.00 to $1.44, is shown below in each of the two examples:

Example 1: Total Award paid in U.S. dollars:

 

SOP Shares

   = Stock Bonus ($9,000) plus 20% Company SOP Uplift ($1,800)    = $10,800
divided by $61.53 (closing price)    = 176 shares

Example 2: Total Award paid in Euros:

 

SOP Shares

   = Stock Bonus (€ 6,278) plus 20% Company SOP Uplift (€1,255)    = € 7,533
times $1.44 (exchange rate) divided by $61.53 (closing price)    = 176 shares

Minimum Participation Levels

Participation in the SOP requires that the minimum value of Stock Bonus to be
paid as SOP Shares be no less than US $2,000 (before SOP Uplift is applied). For
example, typically a Regional Director would need to be eligible to receive a
Total Award greater than US $13,300 to qualify for SOP Shares. For those that do
not have Total Awards that meet the minimum Stock Bonus threshold, no SOP Shares
are awarded and the employee receives his/her Total Award paid in cash, with no
20% premium.



--------------------------------------------------------------------------------

Maximum Participation Levels

The maximum amount of Stock Bonus to be paid as SOP Shares will be US $150,000
(before SOP Uplift is applied). For example, an International Director receiving
a Total Award greater than US $750,000 would have no more than US $150,000 paid
as a Stock Bonus. Any Total Award not paid as SOP Shares under this provision
would be paid as a Cash Bonus.

Voluntary Election to Not Participate

For treatment of 2010 Total Awards, International Directors may (but are not
required to) opt out of receiving SOP Shares if they hold shares in the Company
whose value exceeds the minimum stock ownership guidelines described in the
first page of this booklet. This notification must be communicated in writing to
the Regional HR Director and have supporting documentation showing that the
minimum required level of individual stock ownership has been achieved.

For 2010 Total Awards, Regional Directors may voluntarily elect to opt out of
receiving SOP Shares by informing the Company of their election within the
timelines established for such voluntary elections. For 2010, no minimum share
ownership level is required to make this election.

If such an election is made, these individuals receive their Total Award in cash
at the same time all other annual bonuses are paid, with no 20% premium. The
election will be specific to treatment of 2010 Total Award and will not
automatically roll forward to determine treatment of any future Total Award.
This election is not available in certain countries where the availability of
the election would result in immediate taxation of SOP Shares.

Voluntary Election to Reduce SOP Shares

In order to balance the amount of stock and cash an employee may receive for
their Total Award, Directors can voluntarily reduce, by five (5) percentage
points, the amount of the Total Award he or she would receive as SOP Shares. If
this election results in a Stock Bonus of less than US$2,000 (before the uplift
is applied), the Total Award is paid in cash. If no notice to reduce SOP is
received within the required deadlines, the amount of SOP Shares to be awarded
defaults to the standard SOP schedule shown in Table 2 above. The election will
be specific to treatment of 2010 Total Award and will not automatically roll
forward to determine SOP treatment of any future Total Award.

VESTING OF SOP SHARES

Any SOP Shares that a Director receives will be awarded as of the immediately
preceding January 1st and will vest according to the following schedule, subject
to the Director continuing to be employed by the Company as of each Vesting
Date, and the terms of the specific agreement which memorializes the terms of
the award:

 

  •  

50% of SOP Shares vest on the 1st July that is 18 months after the award date;
and

 

  •  

50% of SOP Shares vest on the 1st July that is 30 months after the award date.

For example, SOP Shares were awarded on January 1, 2010 as part of the Total
Award for 2009 that were communicated in the first quarter of 2010. Half of
these SOP Shares will vest on July 1, 2011 and the other half will vest on
July 1, 2012.

DIVIDEND EQUIVALENTS; NO VOTING RIGHTS

Since a cash dividend was first announced in August 2005, employees who were
awarded SOP Shares received an additional benefit in the form of a semi-annual
dividend equivalent payment. The Board of Directors may, in its discretion from
time to time, continue to award dividend equivalents to employees who were
awarded SOP Shares. Dividend equivalents are the rights to



--------------------------------------------------------------------------------

receive cash, common stock, or other property equal in value to the amount of
dividends paid with respect to the Company’s common stock. SOP Shares do not
otherwise have a legal right to receive dividends until vested. SOP Shares do
not have voting rights until they have vested.

FORFEITURE

All SOP Shares are subject to the terms and conditions outlined in a award
agreement and to the terms and conditions contained in the Plan. By receiving
and accepting a discretionary award of SOP Shares, all Directors accept all
terms and conditions. For example, these conditions apply for terminated
employees:

 

  •  

Voluntary Resignation or Termination for Cause – results in the immediate
forfeiture of SOP Shares that are not yet vested.

 

  •  

Termination by Reason of Retirement – outstanding awards will continue to vest
according to their standard vesting schedule and shares of stock shall be issued
in accordance with the standard vesting schedule. For purposes of SOP Shares,
Retirement means age 65 or where any combination of age and years of service
equals 65, as long as the employee is at least 55 years old. If a specific local
legal requirement requires this employee stock program to comply with a
different definition, the local laws would prevail. In either case, the retired
employee will be required to sign a non-solicitation and non-compete agreement
at the time of retirement;

 

  •  

Termination by Reason of Death, Total and Permanent Disability, – the award will
continue to vest according to the standard vesting schedule;

 

  •  

SOP Shares will not be forfeited, and will continue to vest on their original
schedules in the event an employee is involuntarily terminated due to position
elimination.

TAX CONSIDERATIONS

All Cash Bonuses are subject to normal taxes and social charges, as required by
local tax laws. The tax consequences associated with the award and payment of a
Stock Bonus as SOP Shares, as well as any anticipated dividend equivalent
payments and eventual sale of stock, are always subject to individual income tax
circumstances at the time of award, vesting and sale. In general, the Company
anticipates that there will be no income tax obligations for an employee at the
time SOP Shares are awarded. Subject to the tax laws in the countries that apply
to different employees, the vesting of SOP Shares will create a tax reporting
event based on the number of shares vesting and the closing price of the stock
the day before the vesting date. Individuals should seek advice of their
personal tax advisor to obtain specific information concerning the tax
consequences associated with participation in SOP.

RIGHTS AS A STOCKHOLDER

The holder of an award will have no rights as a shareholder with respect to any
shares covered by the award except as expressly contained or provided for in the
award agreement or the Plan until the vesting of the award.

Disclaimer

This summary of our Stock Ownership Program is subject to the terms and
conditions of the Plan and each underlying award agreement issued thereunder. In
the event of a conflict, the terms of the Plan or the underlying award agreement
shall prevail. Any terms not otherwise defined in this summary shall have the
meaning provided for in the Plan or the award agreement issued thereunder.